Citation Nr: 1827695	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for oligomenorrhea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1990 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.

In September 2017, the Board remanded the case for further development. The case has since been returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Board directed the AOJ to schedule the Veteran for a VA examination in connection with her claim for service connection for oligomenorrhea. The Veteran was scheduled for the requested VA examination in February 2018; however, the record reflects that the Veteran requested to reschedule the VA examination to May 2018 because she was currently enrolled in a vocational rehabilitation program and could not make it to appointments at this time. The VA employee informed her that the RO would be made aware of the request and gave her the VBA national line and told her to call when she was available to make an appointment. (See February 2018 Miscellaneous C&P Correspondence).

The Board reminds the Veteran that the "duty to assist is not a one-way street," and that she has an obligation to actively participate, to include attending a scheduled VA examination. She is expected to cooperate in the efforts to adjudicate the claim, and her failure to do so would subject her to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); and Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). Pursuant to 38 C.F.R. § 3.655, failure to appear for scheduled VA examination may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.

In this case, it is unclear if the Veteran was informed of the gravity of missing a VA examination, and there is no published guidance in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Therefore, the Board finds that she has shown good cause for failing to appear for the examination and should be afforded another opportunity to appear for a VA examination in connection with her claim. If she does not report, the file should be properly documented regarding notice of the appointment.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private medical records pertinent to the claim on appeal.

2. Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner for the following:

a. The examiner should provide an opinion as to whether the Veteran's oligomenorrhea that occurred in service caused the Veteran's February 2014 hysterectomy. The examiner should indicate, specifically, whether it is at least as likely as not that the need for a hysterectomy was caused by the Veteran's oligomenorrhea. 

b. The examiner should also provide an opinion as to whether any current residuals of a hysterectomy are etiologically related to her active military service.  

All opinions must be accompanied by a complete rationale.

3. Therefore, review the claims folder to ensure the requested development has been completed and readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond. The matter should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




